Citation Nr: 1404338	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1947 and from April 1949 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board in his VA Form 9 dated in July 2011.  However, the Veteran did not report to the hearing.  He was properly notified of the hearing.  His address has changed during the course of this appeal, but notice of the hearing went to his current address at that time.  Therefore, the Veteran's request for a hearing has been withdrawn.

This appeal was previously before the Board in April 2013.  The Board remanded the issue of entitlement to service connection for arthritis of both upper extremities and of the left lower extremity.  During the pendency of that remand, in a December 2013 rating decision, service connection was granted for arthritis of both upper extremities.  As such, that issue is no longer in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of total disability based on unemployability has been raised by the Veteran at his July 2013 VA examination and discussed by the Appeals Management Center (AMC) in a memorandum dated in December 2013, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.





FINDING OF FACT

The preponderance of the competent medical evidence reflects that there is no current arthritis of the left lower extremity that was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing service connection for arthritis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice by letter in October 2008.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, notice included what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA post-service treatment records, and the Veteran's own assertions in support of his claim.  Service treatment records were obtained for the Veteran's period of service between 1949 and 1969.  However, there are no service treatment records from the Veteran's initial period of service beginning in 1944.  In a memorandum dated in November 2013, the RO documented each of the steps taken to obtain the Veteran's service treatment records from his earlier period of service and concluded that all efforts to obtain the records had been taken.  The Board agrees with the RO that further efforts would be futile.
The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a VA examination in July 2013.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's service treatment records (STRs) are negative for any complaints, treatment or diagnosis of any left hip disability.  While the STRs from his earlier period of service are unavailable, the Veteran has never asserted that he suffered any injury to his hip during his earlier period of service.  The Veteran underwent a separation examination in April 1968.  Upon examination, clinical evaluation of the lower extremities resulted in normal findings and the Veteran did not mention any problem with his left hip.  The examination report noted that the Veteran denied any "other significant medical or surgical history" not discussed in the report.  There are no other records from the Veteran's time in service of note for this appeal.

The Veteran underwent a VA examination in July 2013.  The examiner noted that the Veteran has a left hip condition.  The Veteran reported that a few years before, he received an injection in his left hip for severe and persistent pain.  Since that time, the pain and his range of motion have significantly improved.  He also reported that he does not experience flare-ups that impact the function of his hip.

Upon examination, left hip flexion ended at 125 degree, the normal endpoint and there was no objective evidence of painful motion.  Left hip extension was greater than 5 degrees and there was no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  The Veteran could cross his legs.  Rotation was not limited such that the Veteran could not "toe-out" more than 15 degrees.

The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test flexion ended at 115 degrees.  The examiner reported that the Veteran has some functional impairment of the hip, but the examiner noted there was "no functional loss for [the] left lower extremity."  Also, the Veteran does not have localized tenderness or pain to palpation in the joints/soft tissue of either hip.

Muscle strength testing resulted in normal findings.  The examiner reported that there is no ankylosis in either hip.  The Veteran does not have malunion or nonunion of the femur, a flail hip joint or leg length discrepancy.  The Veteran has not had any type of hip surgery.  Also, the Veteran does not use any type of assistive device as a normal mode of locomotion.

Imaging studies were conducted.  Degenerative or traumatic arthritis was documented in the left hip.  The examiner reported that the imaging test showed no acute fractures or dislocations."  Minimal degenerative change with no significant soft tissue abnormalities was noted.  The examiner opined that the Veteran's hip condition does not impact his ability to work.

The examiner concluded that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale provided was that the examiner was "unable to identify any symptoms or diagnosis of the left hip in the Veteran's service treatment records" and the Veteran did not have "signs of a chronic diagnosis." 

There are no VA treatment records regarding the Veteran's left hip.  There are private treatment records from Dr. T. P., which was submitted by the Veteran.  Those records, however, deal with the Veteran's knee condition.  After the Board's remand in April 2013, the RO contacted the Veteran and asked that he identify any and all providers of medical care for his arthritis of his left lower extremity and submit the necessary authorizations to allow VA to secure these private treatment records.  The Veteran did not provide any information in regard to this request.  Therefore, there is no other medical evidence for the Board to consider.  

The Veteran has generally alleged that his arthritis of the left lower hip should be service connected, but he has not made specific allegations of what he believes caused his arthritis nor has he identified an injury to his hip during his time in service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms he experiences in his hip, but he is not competent to provide a medical nexus opinion.  Further, in this case, the competent medical evidence, which the Board gives greater probative value, establishes that the Veteran is "without signs of a chronic diagnosis."  Also, the examiner opined that the Veteran's arthritis in the left hip is not related to service.  Therefore, the Veteran is not entitled to service connection as the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for arthritis of the left lower extremity is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


